Citation Nr: 1113640	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a mental disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for PTSD.  In May 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  In January 2010, the Board issued a decision in this matter, denying service connection for a mental disorder, to include PTSD, and denying secondary service connection for severe headaches, for loss of weight, and for hypertension, all as secondary to PTSD.  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the parties filed a joint motion for partial remand.  By Order dated in October 2010, the Court granted the joint motion for partial remand, thereby vacating the portion of the Board's January 2010 decision that denied service connection for a mental disorder, to include PTSD, and remanding for compliance with the instructions in the joint motion.

The Board notes that the appealed claim for service connection for PTSD was broadened to include service connection for a mental disorder other than PTSD, based on a Court decision which found that a claim for PTSD, where the record reasonably indicates the presence of another psychiatric disability, must also be considered as a claim for the other psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the Veteran's PTSD with depression and anxiety have been medically related, by a private psychologist, to his reported in-service stressor, which has been verified.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board concludes that PTSD with depression and anxiety were incurred as a result of his active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency in such notice or assistance would constitute harmless error.

II. Factual Background

In a PTSD Questionnaire form submitted by the Veteran in 2004, he reported that in August 1975 at Fort Hood, he "saw a fellow comrade killed by [a] track vehicle".  He indicated that J.F.G. also witnessed this horrible accident.  He reported that his comrade was Pvt. P.G. who was fatally wounded and that this occurred during a maneuver code named "Brave Shield".

The Veteran also submitted a handwritten statement dated in October 1997, which he had apparently prepared as a supporting statement for a fellow soldier, J.F.G.  In the statement, the Veteran reported he was assigned to the 502nd Military Intelligence, 2nd Armored Division at Fort Hood between 1973 and 1976.  He reported that in August 1975, he and J.F.G. were assigned to the same company, and were participating in a maneuver with a code name Bravo Shield.  He reported that "[a] fellow soldier within our squadron was fatally wounded", and that this fellow soldier was Pvt. R.P.G. who was "run over by a United States Army Tracked Vehicle".  He indicated that the accident mentally affected all of his fellow comrades, and that J.F.G. had not been able to forget and continued to have flashbacks of this incident.

In a July 2004 statement, the Veteran's wife reported she married the Veteran in January 1974, and that in August 1975 he was emotional and depressed after coming home.  She reported asking the Veteran what was the matter and he reportedly "stated that one of his fellow comrades was fatally wounded by a United States Army Tracked Vehicle".  She reported that in October 1997 a fellow comrade, J.F.G. came to their home and asked the Veteran to give him a statement concerning this military accident.

In a July 2004 statement, the Veteran reported that in August 1975 a fellow soldier within their squadron was fatally wounded.  He reported that Pvt. R.P.G. was the soldier, and it "seemed he was run over by a U.S. Armor tracked vehicle" and that he "remember[ed] running over to assist but all [he] could see was that there was not much left of [his] body".  The Veteran remembered going to the funeral at Fort Hood where it was a closed casket and only a picture along with his boots and helmet were on display.

In a February 2005 VA treatment record it was noted that the Veteran presented for a new patient check-up and had multiple complaints, including headaches.  He reported having generalized headaches, daily, for years. He claimed a long history of anxiety and depression.  He reported nightmares about seeing his military friend run over, but says he never saw combat in service.  His past history included being admitted for a suicide attempt and depression 20 years previously, and he used Valium for years after that.

Received from the Veteran in April 2005 was a personal statement with several attachments. In his statement he reported that his medical records showed he had recurrent back pain, stress, and headaches while still in the Army.  Included in the attachments was an undated document showing that the Veteran was seen for increased blood pressure, which was found at the time of a "WC injury".  For his occupation, there was a notation of welder, U.S. Army, PWBC.  The assessment was uncontrolled hypertension.

An April 2005 letter from the Veteran's treating psychologist, Dr. Revel, showed diagnoses including PTSD, chronic, with delayed onset; major depressive disorder; and dysthymic disorder.  His Axis IV psychosocial stressors and environmental problems were related to his social/work environment and occupational problems.  The psychologist indicated that the Veteran qualified for three affective disorder diagnoses.  It was also noted that the duration was in excess of thirty years, with the Veteran being able to function with grossly inadequate treatment.

An April 2005 Mental Health Evaluation by Dr. Revel showed that the Veteran was referred by his primary physician because of symptoms and/or indicators of depression, anxiety, pain, and posttraumatic stress. The Veteran had reported that since the date of his work-related injury (in February 2005), he had experienced mental health pain and physical limitations which prevented him from working. With regard to the diagnosis of PTSD, Dr. Revel concluded that the duration had been for over three years, and that the Veteran had been involved in perceived work-related harassment by a supervisor over a three year period of time. In setting treatment goals, Dr. Revel listed the Veteran as having PTSD related to work injury. With regard to the diagnosis of severe major depression, it was noted that such was related to "injury medical condition", Dr. Revel indicated that the duration had been for over three years

A June 2005 VAMC admission note showed that the Veteran's chief complaint was that he needed to stop drinking.  He reported frequent nightmares related to his PTSD, and stated he saw one of his peers get run over by a tank in training. 

In October 2005, (United States Armed Services Center for Research of Unit Records (USASCRUR) (now the United States Army and Joint Services Records Research Center (JSRRC)) responded that a ground report dated August 21, 1975 verified that PFC R.P.G. was crushed by an M60A-2 tank during the attack which initiated Exercise Brave Shield XII for the 1st Battalion, 67th Armor.

On VA examination in December 2005, the Veteran reported he was reminded of the death of a particular soldier who was killed on state side maneuvers in 1975.  When questioned on depression, the Veteran stated he felt sad all the time and had felt this way for the past 15 to 20 years.  He reported he had nightmares about his comrade who was killed on maneuvers in the United States Army in 1975 when he was run over by a track vehicle.  On specific questioning, the Veteran reportedly stated that he did not see the solder run over and never saw the body of the person killed.  He reported he went to the funeral and saw a picture of the man who was killed and also his helmet and boots.  He stated that his nightmares were about seeing this man run over and killed and seeing the body crushed beneath the vehicle.  The examiner noted that the Veteran's nightmares were about events that did not occur to him and that he was not witness to.  With regard to PTSD, the examiner indicated that on close evaluation, the Veteran did not appear to meet the criteria for PTSD, and that he did not experience or witness, and was not confronted with an event or events that actually involved or threatened death or serious injury to the integrity of himself or others.  He indicated that he did not see the accident that he recalled so vividly and never saw the victim's remains, and only attended the memorial service for the individual.  The examiner noted that the Veteran was post-surgical correction of cervical vertebral problems from an on the job injury.  The examiner opined that while the Veteran was in the area of a tragic event in 1975, he did not witness the event, did not see the sequelae of the event, and never saw or reviewed the remains of the soldier that died as a result of the event.  Rather, the Veteran simply attended a memorial service after the fact.  The examiner opined that the Veteran did not meet the criteria required for a diagnosis of PTSD, and noted that his nightmares were not related to an actual event that he was reexperiencing or was a part of.  The diagnoses included depression, generalized anxiety disorder versus anxiety disorder, alcohol induced mood disorder, depressed type, and dysthymia.

In May 2009 the Veteran testified that his stressor occurred while on a one week maneuver called Brave Shield and they were out in the field.  He testified they were told not to fall asleep because there were a lot of track vehicles in the field.  He reported that one of his fellow soldiers fell asleep, they heard tanks coming and yelled at him, but then saw him get run over by one of the track vehicles.  He testified that ever since then he had nightmares and was depressed.  He testified that at the VA examination in December 2005, he had just had neck surgery and was still in pain and taking hydrocodone, which reportedly caused him to be confused and not really understand what the VA examiner was asking him.

Received in February 2011, from the Veteran's representative, along with an appropriate waiver, was a copy of a psychological evaluation of the Veteran, conducted by a private psychologist, John H. Smith.  Therein, Dr. Smith indicated he had reviewed the claims folder as well as interviewed and evaluated the Veteran.  Dr. Smith indicated that the death of P.F.C. Guss in August 1975 was the main traumatic event which the Veteran continued to struggle with.  The Veteran reported he had gotten to know P.F.C. Guss for one year prior to the incident, and given his seniority, he "kept an eye" on P.F.C. Guss.  He reported that was about 10 to 15 feet away from the site where P.F.C. Guss was run over by a track vehicle.  Dr. Smith noted that there was some dispute in the record about whether the Veteran was present to see this tragedy unfold, but noted that it was "clear that for purposes of diagnosis, if the [Veteran] was not present but learned about the '...unexpected or violent death, serious harm, or threat of death or injury experienced by a family member or other close associate' that this would meet criterion A1 of DSM-IV-TR ...for the diagnosis of PTSD".  Dr. Smith noted that the Veteran's reported nightmares about this event could occur whether he directly observed the event or simply had the event reported to him.  The diagnoses included PTSD, and Dr. Smith opined that the Veteran's PTSD was most likely caused by or was the result of the in-service stressor death of P.F.C. Guss.  Dr. Smith also opined that the Veteran's depression and anxiety were the result of his PTSD.

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

The Board notes that VA has amended its regulations governing service connection for PTSD by liberalizing in some cases the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010; 75 Fed. Reg. 41092 (July 15, 2010) (correcting an error as to the effective date in the Federal Register publication of July 13, 2010); 38 C.F.R. § 3.304(f)(3).  The primary effect of the amendment is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f).  This amendment, however, is not applicable herein as the Veteran's reported in service stressor has been verified.  

The Veteran essentially contends he developed PTSD as a result of witnessing a fellow service member being run over and killed by a tank.  

The Board first notes that the Veteran has a diagnosis of PTSD rendered by a private psychologist, who appears to have conducted a thorough psychological evaluation.  Second, the Board notes that the Veteran's reported stressor has been verified by the JSRRC, which verified that PFC R.P.G. was crushed by an M60A-2 tank on August 21, 1975.  Although there have been inconsistencies in the Veteran's description of the reported in-service stressor event - specifically whether he actually witnessed the event or not - the private psychologist in the January 2011 report has addressed these consistencies.  Since the Veteran's reported in-service stressor has been verified, what is needed in order to establish service connection is competent medical evidence of a diagnosis of PTSD based on the verified in-service event.  In that regard, the Board notes that there is both negative and positive competent medical evidence regarding whether the Veteran has PTSD based on a verified in-service stressor event.  

On the one hand, on VA examination in December 2005, the examiner opined that while the Veteran was in the area of a tragic event in 1975, he did not witness the event, did not see the sequelae of the event, and never saw or reviewed the remains of the soldier that died as a result of the event.  The examiner opined that the Veteran did not meet the criteria required for a diagnosis of PTSD, and noted that his nightmares were not related to an actual event that he was reexperiencing or was a part of.  The diagnoses included depression, generalized anxiety disorder versus anxiety disorder, alcohol induced mood disorder, depressed type, and dysthymia.  On the other hand, in support of his claim, the Veteran submitted a report dated in January 2011 from a private psychologist, Dr. Smith, who opined that the Veteran's PTSD was most likely caused by or was the result of the in-service stressor death of P.F.C. Guss.  

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

Given the foregoing, the Board finds that the positive evidence is in a state of equipoise with the negative evidence regarding the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5107(b).  Thus, the Board finds that, resolving any doubt in favor of the Veteran, his reported stressor has been adequately related to a diagnosis of PTSD by a private psychologist.  38 C.F.R. § 3.304.  Accordingly, in resolving reasonable doubt in the Veteran's favor, and without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that service connection for PTSD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

With regard to a mental disorder other than PTSD, the Board acknowledges that the private psychologist in the January 2011 report cited above opined that the Veteran's depression and anxiety were the result of his PTSD.  Accordingly, the grant of service connection herein includes depression and anxiety.


ORDER

Service connection for PTSD with depression and anxiety is granted.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


